Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Brian Loker on 12/16/2021.  The Applicant has agreed to an Examiner’s amendment as follows: 
1. (Currently Amended) A wireless communication method, comprising: 
reporting, by a terminal device, flight capability information to a network device, wherein the flight capability information notifies that the terminal device is capable of reporting flight route information; 
receiving, by the terminal device, a first indication message from the network device, wherein the first indication message is a radio resource control (RRC) message that indicates the network device supports receiving a report of the flight route information from the terminal device; 
reporting, by the terminal device, the flight route information to the network device; and after reporting:

2. (Previously Presented) The method according to claim 1, wherein the flight route information further comprises at least one of: 
a three- dimensional flight speed of the terminal device, and a three-dimensional flight direction of the terminal device, and wherein at least one of the first beam or the second beam is determined based on a flight direction and/or a flight speed of the terminal device included in the flight route information.  
3. (Previously Presented) The method according to claim 2, wherein data transmitted on each resource of the at least one resource is the same.  
4. (Previously Presented) The method according to claim 3, wherein the receiving, by the terminal device by using the at least one resource, the data from the network device comprises: 
receiving, by the terminal device, a second indication message from the network device, wherein the second indication message comprises configuration information of the first resource and the second resource for transmitting the data; and 
receiving, by the terminal device on the first resource and the second resource according to the second indication message, the data from the network device.  

receiving, by the terminal device, a third indication message from the network device, wherein the third indication message comprises resource configuration information of the at least one resource for transmitting the data; and 
receiving, by the terminal device on the at least one resource according to the third indication message, the data from the network device.  
6. (Previously Presented) The method according to claim 1, wherein the reporting, by the terminal device, the flight route information to the network device comprises: 
receiving, by the terminal device, a configuration message from the network device, wherein the configuration message is used to instruct the terminal device to report the flight route information; and 
reporting, by the terminal device, the flight route information based on the configuration message.  
7. (Cancelled).  
8. (Currently Amended) A terminal device, comprising: 
a transceiver, configured to: report flight capability information to a network device, wherein the flight Page 3 of 12capability information notifies that the terminal device is capable of reporting flight route information; 
receive a first indication message from the network device, wherein the first indication message is a radio resource control (RRC) message that indicates the 
report, the flight route information to the network device, and 
after reporting:
receive, by using at least one resource, data from the network device, 
wherein the at least one resource includes a first resource and a second resource, and wherein the data is transmitted via the first resource by using a first beam and the data is transmitted via the second resource by using a second beam.  
9. (Previously Presented) The terminal device according to claim 8, wherein the flight route information further comprises at least one of: 
a three-dimensional flight speed of the terminal device, and a three-dimensional flight direction of the terminal device, and wherein at least one of the first beam or the second beam is determined based on the three- dimensional flight direction and/or the three-dimensional flight speed of the terminal device included in the flight route information.  
10. (Previously Presented) The terminal device according to claim 9, wherein the data transmitted on each resource of the at least one resource is the same.  
11. (Previously Presented) The terminal device according to claim 10, wherein the transceiver is further configured to: 
receive a second indication message from the network device, wherein the second indication message comprises configuration information of the first resource and the Page 4 of 12second resource for transmitting the data; and 

12. (Previously Presented) The terminal device according to claim 8, wherein the transceiver is further configured to: 
receive a configuration message from the network device, wherein the configuration message is used to instruct the terminal device to report the flight route information; and 
report the flight route information based on the configuration message.  
13. (Cancelled)  
14. (Currently Amended) A network device, comprising: 
a processor, configured to: 
receive flight capability information from a terminal device, wherein the flight capability information notifies that the terminal device is capable of reporting flight route information; and 
determine a first indication message, wherein the first indication message indicates the network device supports receiving a report of the flight route information from the terminal device; and 
a transceiver, configured to: 
send the first indication message to the terminal device by using a radio resource control (RRC) message; 
receive flight route information from the terminal device; and 
after reporting: 

15. (Previously Presented) The network device according to claim 14, wherein the flight route information further comprises at least one of: 
a three-dimensional flight speed of Page 5 of 12November 8, 2021Attorney Docket No. HW746653the terminal device, and a three-dimensional flight direction of the terminal device; and 
wherein the processor is further configured to determine, based on the flight route information, at least one of the first beam or the second beam based on the three-dimensional flight direction and/or the three-dimensional flight speed of the terminal device included in the flight route information.  
16. (Previously Presented) The network device according to claim 15, 
wherein the data transmitted on each resource of the at least one resource is the same.  
17. (Previously Presented) The network device according to claim 16, wherein before the transceiver transmits, by using the at least one resource, the data to the terminal device, the transceiver is further configured to: 
send a second indication message to the terminal device, wherein the second indication message comprises configuration information of the first resource and the second resource for transmitting the data, so that the terminal device receives, on the first resource or the second resource, the data from the network device; or 

18. (Previously Presented) The network device according to claim 15, wherein before the transceiver receives the flight route information from the terminal device, the transceiver is further configured to send a configuration message to the terminal device, wherein the configuration message is used to instruct the terminal device to report the flight route information.  
19. (Original) The network device according to claim 15, wherein the transceiver is further configured to receive a measurement report of the terminal device, wherein the measurement report carries the flight route information.  
20. (Cancelled)  
21. (Currently Amended) A wireless communication method, comprising: 
receiving flight capability information from a terminal device, wherein the flight capability information notifies that the terminal device is capable of reporting flight route information; 
determining a first indication message, wherein the first indication message indicates the network device supports receiving a report of the flight route information from the terminal device; 
sending the first indication message to the terminal device by using a radio resource control (RRC) message; 
receiving flight route information from the terminal devic
after reporting:
transmitting, by using at least one resource, data to the terminal device, 
wherein the at least one resource includes a first resource and a second resource, and wherein the data is transmitted via the first resource by using a first beam and the data is transmitted via the second resource by using a second beam.  
22. (Previously Presented) The wireless communication method according to claim 21, wherein the flight route information further comprises at least one of a three-dimensional flight speed of the terminal device, or a three-dimensional flight direction of the terminal device; and the method further comprises determining, based on the flight route information,
at least one of the first beam or the Page 7 of 12second beam based on the three-dimensional flight direction and/or the three-dimensional flight speed of the terminal device included in the flight route information.  
23. (Previously Presented) The method according to claim 21, wherein before the receiving, by the network device, the flight route information from the terminal device, the method further comprises: sending, by the network device, a configuration message to the terminal device, wherein the configuration message instructs the terminal device to report the flight route information.  
24. (Previously Presented) The method according to claim 21, wherein the receiving, by the network device, flight route information from the terminal device comprises: 
receiving, by the network device, a measurement report of the terminal device, wherein the measurement report carries the flight route information.  

26. (Previously Presented) The terminal device according to claim 8, wherein the first indication message further comprises flight zone restriction information of at least one cell, flight altitude information of the at least one cell, flight speed information of the at least one cell, volume information of a terminal device, and weight information of the terminal device.  
27. (Previously Presented) The network device according to claim 14, wherein the first indication message further comprises flight zone restriction information of at least one cell, flight altitude information of the at least one cell, flight speed information of the at least one cell, volume information of a terminal device, and weight information of the terminal device.

Allowable Subject Matter
Claims 1-6, 8-12, 14-19 and 21-27 are allowed; claims 7, 13 and 20 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 8 recite, inter alia, receiving, by the terminal device, a first indication message from the network device, wherein the first indication message is a radio resource control (RRC) message that indicates the network device supports 
Independent Claims 14 and 21 recite, inter alia,  determine a first indication message, wherein the first indication message indicates the network device supports receiving a report of the flight route information from the terminal device; and a transceiver, configured to: send the first indication message to the terminal device by using a radio resource control (RRC) message; receive flight route information from the terminal device; and after reporting: transmit, by using at least one resource, data to the terminal device, wherein the at least one resource includes a first resource and a second resource, and wherein the data is transmitted via the first resource by using a first beam and the data is transmitted via the second resource by using a second beam. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647